Citation Nr: 1440857	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  05-37 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a low back strain. 

REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an December 2007 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2014, the Veteran was informed that the Veteran's Law Judge who conducted his hearing in September 2010 has since left the Board.  He was offered an opportunity to have a new hearing conducted by a different Veteran's Law Judge.  The Veteran responded in July 21, 2014 that he did not wish to have another hearing conducted and to consider his case on the evidence of record.

The Board has reclassified the Veteran's service connected disability as a lower back strain.  The Board notes that while the Veteran has shown symptoms of spondylolisis, L1-S1, and facet arthritis, L5-S1 these symptoms have not, as of yet, been attributed to his service-connected low back strain, as discussed more thoroughly below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Outstanding Private Medical Records

The Board notes in the search for the Veteran's outstanding medical evidence it was discovered that the Veteran has been receiving a life-time pension from the Los Angeles county worker's compensation program.  Underlying evidence suggested the Veteran was struck by a truck in November 1989.  The Los Angeles County's worker's compensation program was contacted by VA and was informed that medical information concerning this accident was in their files.  In April 2014, the VA submitted a request to the Veteran to supply them with a consent-to-release (form 4142) to retrieve the medical information from the LA county's worker's compensation program.  The Veteran, as of the writing of this decision, has not responded.  The Board reasons that a second attempt should be made to retrieve these documents and the Veteran is reminded that VA has a statutory duty to develop evidence pertinent to a claim; the Veteran also has a duty to assist and cooperate with VA in this development.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

The Board stresses to the Veteran that his cooperation is necessary in obtaining his Los Angles Worker's Compensation file.

VA Examiner Opinion

Regardless of the outcome of VA efforts to obtain the evidence from the Los Angeles County's Workers Compensation program, the Board discerns an effort should be made to untangle those injuries resulting from the Veteran's November 1989 injury from being struck by a truck from his service connected lower back strain disability sustained in his active service which ended in 1968.  To this end, the Board finds a medical opinion is necessary, as the Board does not have the requisite medical expertise to untangle Veteran's service connected back injury from the non-service connected injuries to the Veteran's back sustained in November 1989.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he authorize the release of his worker's compensation file from the Los Angeles County's Worker's Compensation program.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development is accomplished, and regardless of whether the workers compensation records are obtained or not, provide the claims folder to a VA examiner.  The claim's file (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  

The examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that the symptoms of the Veteran's service connected low back strain may be separated from the symptoms which resulted from the a intervening November 1989 motor vehicle accident, and, if so, identify which symptoms can be attributed to the Veteran's service-connected low back strain.

In particular the Board would like the VA examiner to address the private medical records submitted by the Veteran from Cedar-Sinai Medical Center from January 2011 and September 2011. 

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an evaluation in excess of 20 percent for his service-connected low back strain.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response. 

 The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



